DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “remote management device” (Claims 1-4, 7 and 11 -15). The recitation of “remote management device” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation remote management device is further defined within the present application as including a remote server. Therefore, “remote management device” is being interpreted under 112(f) and further understood as a comprising a remote server or the equivalence thereof. 
“climate control circuit” (Claims 1, 3, 5-8, 10, 14-17 and 19-20). The recitation of “climate control circuit” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation of “climate control circuit” is further described in the specification of the present application as including “a compressor, a condenser, an expansion valve, and an evaporator. A working fluid can include, for example, a refrigerant that can be compressed and expanded as it flows through the climate control circuit and can be used to heat and/or cool the particular space. Therefore, “climate control circuit” is being interpreted under 112(f) and further understood as a comprising a compressor, a condenser, an expansion valve, and an evaporator operably connected together to enable the heating/cooling or conditioning of a particular space or the equivalence thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 4 and 7-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 4 and 7; the limitation(s), “the telematics unit” are unclear. The limitation of “the telematics unit” is confusing as the limitation lacks antecedent basis and in part renders the scope of the claim indefinite.
In re claim 9; the limitation(s), “ignoring” are unclear. The limitation of “ignoring” is confusing as the meets and bounds of the effects of this action in relation to the existing limit is unclear and in part renders the scope of the claim indefinite. For the purposes of examination, the limitation is being interpreted as overriding, adjusting, or altering predetermined operational conditions or limits.  
In re claim 11; the limitation(s), “a first user device” are unclear. The limitation of “a first user device” is confusing as the limitation claims a “singular” device while a plurality of user devices were previously cited; it is unclear which particular one of the numerous user devices applicant is referring to and in part renders the scope of the claim indefinite. For clarity improvement, the first user device should be replaced by “a first one of said user devices". In claim 11, line3, the limitation of the “first user device” should be replaced by “a first one of said user devices"
In re claims 11 and 12; the limitation(s), “the CCTU” are unclear. The limitation of “CCTU” is confusing as the limitation lacks antecedent basis and in part renders the scope of the claim indefinite. Additionally, while CCTU is defined within the specification of the present application as a “climate controlled transport unit”, disclosing the intended use of the acronym “CCTU” within the claim may help provide clarity.  
In re claims 11 and 12; the limitation(s), “the operation input” are unclear. The limitation of “the operation input” is confusing as the limitation lacks antecedent basis and in part renders the scope of the claim indefinite.  
In re claim 12; the limitation(s), “remote management device generating the operating instructions based on the goods information” are unclear. The limitation of “remote management device generating the operating instructions based on the goods information” is confusing as it is unclear whether the remote management device which generates the operating instruction is based on the goods information or if the operating instruction generated by the remote management device is based upon the goods information and in part renders the scope of the claim indefinite. For the purposes of examination, the limitation is being interpreted as a remote management device configured to generate an operating instruction based wherein the operating instruction is based upon cargo/goods information. 
In re claim 12; the limitation(s), “value” is unclear. The limitation of “value” is confusing as it is unclear whether “value” refers to the monetary price of good or a value representative of weight, priority, or other defining characteristics and in part renders the scope of the claim indefinite. The limitation “value” is further defined in the specification of the present application wherein: “cargo value information describes value(s) for the goods transported by the CCTU (e.g., price of the goods, delivery criticality, etc.)”. For the purposes of examination, the limitation is being interpreted as any characteristics value related to the properties of the transported cargo/goods. 
In re claim 12; the limitation(s), “based on the goods information” is unclear. The limitation of “the goods information” is confusing as “the goods” lacks antecedent basis and in part renders the scope of the claim indefinite. For the purposes of examination, the limitation is being interpreted as synonymous with cargo, freight, or any other designation for objects being transported.
In re claim 13; the limitation(s), “a first user device and a second user device” are unclear. The limitation of “a first user device and a second user device” is confusing as it is unclear which particular one of the plurality of user devices previously cited applicant is referring to and in part renders the scope of the claim indefinite. For clarity improvement, the recitation of the first user device should be changed to “a first one of said user devices”, and furthermore the recitation of a second user device should be changed to “a second one of said user devices”. In claim 13, lines 5 and 7, the limitation of the first user device should be changed to “a first one of said user devices”, and furthermore the recitation of a second user device should be changed to “a second one of said user devices”.
In re claims 14 and 17; the limitation(s), “the refrigerated transport unit” are unclear. The limitation of “the refrigerated transport unit” is confusing as the limitation lacks antecedent basis and in part renders the scope of the claim indefinite. For the purposes of examination, the limitation is being interpreted as a “climate controlled transport unit”.
In re claim 17; the limitation(s), “the remote monitoring system” are unclear. The limitation of “the remote monitoring system” is confusing as the limitation lacks antecedent basis and in part renders the scope of the claim indefinite. For the purposes of examination, the limitation is being interpreted as a “remote monitoring device”.
In re claims 8-12, 15-16, and 18-20 are rejected due to dependency upon a reject base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huat (US 20110221573 A1), and further in view of Renken (US 5129235 A).
In re claim 1, Huat discloses a method of remotely managing a transport climate control system (TCCS) of a climate controlled transport unit [0017-0018; FIG.1], for conditioning a climate controlled space of the climate controlled transport unit (reefer unit 102), the method comprising: 
a remote management device receiving performance data for the climate control circuit from a climate controller of the TCCS, 
the performance data generated by the climate controller based on one or more detected operating parameters of the climate control circuit (“As used herein, an "operational parameter" can refer to any aspect related to the operation of a shipping container. Typically, an operational parameter will refer to an environmental aspect of a shipping container, although other embodiments can refer to other aspects... Operational data can include information such as faults and alarms generated by the refrigerated shipping container itself… In addition to reporting out of range conditions, embodiments of the invention can also periodically report temperature and humidity information to a remote monitoring station. Such periodic reporting allows for a shipper to continuously track the environmental state of the cargo being shipped.” [0035-0036, 0040]), 
the remote management device being remote from the climate controlled transport unit  [0081, FIG. 1]; and providing, via the remote management device, the performance data to a user device (“a monitoring and communications controller configured to communicate with a controller of a refrigerated shipping container to receive data associated with the refrigerated shipping container and send the data associated with the refrigerated shipping container to a data server computer; and the data server computer configured to receive the data associated with the refrigerated shipping container from the monitoring and communications controller and send the data associated with the refrigerated shipping container to a user.” [0017-0018; FIG.1]).

Hua lacks:
the TCCS includes a climate control circuit for conditioning a climate controlled space of the climate controlled transport unit for conditioning a climate 5controlled space of the climate controlled transport unit.
and providing, via the remote management device, the performance data to a plurality of user devices.

Regarding the limitation, “the TCCS includes a climate control circuit for conditioning a climate controlled space of the climate controlled transport unit”: It should be noted that Huat discloses a refrigerated shipping container, or “reefer unit”, wherein the reefer unit 102(a) will typically comprise electromechanical components, such as compressors, condensers, fans, or heating elements, that are used to physically condition the container environment [0059]. However; Huat does not distinctly disclose all features of the claimed limitation. Renken (US 5129235 A) discloses in a similar invention, regarding compartmentalized transport refrigeration systems, a consideration for a schematic refrigeration piping diagram illustrating a dual temperature transport refrigeration system comprising; an expansion valve 282, condenser 48, compressor 222, evaporator unit 50 or 52 ([Col.2 ln66] FIG.9) 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the proposed system of Huat to include a climate control circuit for conditioning a climate controlled space of the climate controlled transport unit, as taught by Renken. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide the components necessary to enable the system to condition the air of an enclosed space.
Regarding the limitation, “…providing, via the remote management device, the performance data to a plurality of user devices”: Huat further discloses, in FIG. 1, a depiction of a high level diagram of a system for use with embodiments of the invention. The system includes a container 102, power source 104, monitoring and communications controller 106, configuration computer 108, satellite 110, ground station 112, data server 114, communications network 116, and user computer 118 [0051]. Data server 114 may receive the operational parameters and store the operational parameters in a database (not shown). In addition, data server 114 may provide one or more web pages where the temperature and/or humidity readings may be viewed. The web pages may be accessible through the internet 116 by a user computer 118 [0084].
As discussed in MPEP § 2144.04, in re Harza, the court upheld that even though the reference did not disclose a plurality of parts, the mere duplication of parts which achieve essentially the same function has been recognized as an obvious mechanical expedient and therefore has no patentable weight or significance unless a new and unexpected result is produced. As such, while Huat discloses a single user computer 118 connected to the internet 116, it would be obvious to one of ordinary skill in the art at the time of filing that the user computer 118 component of the system could be duplicated in that another user computer/device could also connect to internet 116 and provide an alternative user device for accessing and monitoring system information.
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Huat to include providing, via the remote management device, the performance data to a plurality of user devices. 
One of ordinary skill in the art would recognize the benefits duplicating the user device as it would yield an effective means for providing operational data from the system to more than one user device, via the internet, allowing more than one user to access information and establishing alternative user devices for accessing system information. 
In re claim 2, Huat discloses the method of claim 1, wherein the remote management device includes a remote server. (“satellite transmitter 106(e) which may receive the temperature and/or humidity readings and other operational parameters and transmit the information to satellite 110 orbiting the Earth. Satellite 110 may then relay the readings to ground station 112. Ground station 112 may be coupled to data server 114” [0081, FIG. 1]… “the device is able to receive environmental data directly from the controller, without having to install additional instrumentation within the interior of the refrigerated shipping container, and send the environmental data to a remote station. The device is also able to receive data to control the operation of the refrigerated shipping container from a remote station and send this control data to the controller of the refrigerated shipping container through the data communications port” [0009].
In re claim 7, Huat discloses the method of claim 1, further comprising:
the remote management device transmitting an operating instruction to the climate controller (“In one aspect, the system may further comprise: the data server computer further configured to receive, from the user, control data used to control the operation of the refrigerated shipping container; and the monitoring and communications controller further configured to receive the control data from the data server computer and send the control data to the controller of the refrigerated shipping container, wherein the controller of the refrigerated shipping container alters the operation of the refrigerated shipping container based on the control data” [0018].
via the telematics unit (“the apparatus may comprise: the communications interface coupled to a receiver; and the control circuit further configured to receive, from the communications interface, control data to alter the operation of the controller of the refrigerated shipping container and transmit the control data to the controller of the refrigerated shipping container through the data interface. In one aspect, the transmitter is a satellite transmitter… Processor 106(c) may also be coupled via a communications interface to satellite transmitter 106(e). Processor 106(c) may send the temperature and/or humidity readings and operational data to satellite transmitter 106(e). In some embodiments, satellite transmitter 106(e) is integrated within controller 106” [0012, 0076]), 
the operating instruction modifying a predetermined operation setting of the climate controller for operating the climate control circuit. (“In a further aspect, the method further comprises: receiving control data, the control data used to control the operation of the refrigerated shipping container; and sending the control data to the controller of the refrigerated shipping container, wherein the controller of the refrigerated shipping container alters the operation of the refrigerated shipping container based on the control data. In one aspect, the control data includes a temperature set point for the refrigerated shipping container.” [0016-0018]) 

Examiner’s Note: It should be noted that one of ordinary skill in the art would understand that altering the operation and temperature set point of the refrigeration shipping container based on control data would include modifying the limit by overriding, ignoring, adjusting or altering the current operational instructions and conditional limits from a previous mode with a new set of instructions and conditional limits associated with the updated operation command. 
In re claim 8, the limitations of the of claim 8 are similar in scope to those discussed in the rejection of the method of claim 7. For more information regarding these limitations, please see in re claim 7.   
In re claim 9, the limitations of the of claim 9 are similar in scope to those discussed in the rejection of the method of claim 7. For more information regarding these limitations, please see in re claim 7.   
In re claim 14, the limitations of the system of claim 14 are similar in scope to those discussed in the rejection of the method of claim 1. For more information regarding these limitations, please see in re claim 1.   
In re claim 15, the limitations of the system of claim 15 are similar in scope to those discussed in the rejection of the method of claim 7. For more information regarding these limitations, please see in re claim 7.   
In re claim 16, the limitations of the system of claim 16 are similar in scope to those discussed in the rejection of the method of claim 7. For more information regarding these limitations, please see in re claim 7.   
In re claim 17, Huat discloses a transport climate control system (TCCS) for a climate controlled transport unit, 30comprising: 32HSML Ref. 20424.1003US01 
a refrigeration system configured to climate condition an internal space of the refrigerated transport unit [0017-0018; FIG.1];
a climate controller connected to a telematics unit, the climate controller [0074-0075; FIG.1] configured to: 
control operation of the refrigeration system (“the data server computer further configured to receive, from the user, control data used to control the operation of the refrigerated shipping container; and the monitoring and communications controller further configured to receive the control data from the data server computer and send the control data to the controller of the refrigerated shipping container, wherein the controller of the refrigerated shipping container alters the operation of the refrigerated shipping container based on the control data.” [0018]), 
detect one or more operating parameters of the 5refrigeration system, 
generate performance data for the refrigeration system
based on the one or more operating parameters of the refrigeration system (“As used herein, an "operational parameter" can refer to any aspect related to the operation of a shipping container. Typically, an operational parameter will refer to an environmental aspect of a shipping container, although other embodiments can refer to other aspects” [0040]. “Operational data can include information such as faults and alarms generated by the refrigerated shipping container itself” [0036]. “In addition to reporting out of range conditions, embodiments of the invention can also periodically report temperature and humidity information to a remote monitoring station. Such periodic reporting allows for a shipper to continuously track the environmental state of the cargo being shipped.” [0035, please see in re claim 5]), and 
transmit performance data to a remote monitoring device, that is remote from the climate controlled transport unit, via the telematics unit (“The system may comprise: a monitoring and communications controller configured to communicate with a controller of a refrigerated shipping container to receive data associated with the refrigerated shipping container and send the data associated with the refrigerated shipping container to a data server computer; and the data server computer configured to receive the data associated with the refrigerated shipping container from the monitoring and communications controller and send the data associated with the refrigerated shipping container to a user.”; [0017] “Processor 106(c) may also be coupled via a communications interface to satellite transmitter 106(e). Processor 106(c) may send the temperature and/or humidity readings and operational data to satellite transmitter 106(e). In some embodiments, satellite transmitter 106(e) is integrated within controller 106… Satellite transmitter 106(e) may receive the temperature and/or humidity readings and other operational parameters and transmit the information to satellite 110 orbiting the Earth. Satellite 110 may then relay the readings to ground station 112. Ground station 112 may be coupled to data server 114. Communication between a satellite transmitter 106(e) and a ground station 112 is conventional and is thus not described in great detail.”; [0075-0079, 0081; FIG.1]), 
wherein the climate controller is configured to receive, via the telematics unit, an 10operating instruction from the remote monitoring device, 
the operating instruction modifying a predetermined operation setting of the climate controller for operating the TCCS (“the data server computer further configured to receive, from the user, control data used to control the operation of the refrigerated shipping container; and the monitoring and communications controller further configured to receive the control data from the data server computer and send the control data to the controller of the refrigerated shipping container, wherein the controller of the refrigerated shipping container alters the operation of the refrigerated shipping container based on the control data.; [0018, please see in re claim 7]).

Huat lacks:
a climate control circuit configured to climate condition an internal space of the refrigerated transport unit [0017-0018; FIG.1];
control operation of the climate control circuit
detect one or more operating parameters of the 5climate control circuit, 
generate performance data for the climate control circuit 
based on the one or more operating parameters of the climate control circuit

Regarding the limitations, “…climate control circuit”: the features of the claimed limitation are similar in scope to those discussed in the rejection of the method of claim 1. For more information regarding these limitations, please see in re claim 1.   
In re claim 18, the limitations of the system of claim 18 are similar in scope to those discussed in the rejection of the method of claim 2. For more information regarding these limitations, please see in re claim 2.   
In re claim 20, the limitations of the system of claim 20 are similar in scope to those discussed in the rejection of the method of claim 7. For more information regarding these limitations, please see in re claim 7.   
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huat (US 20110221573 A1), and Renken (US 5129235 A), as applied to claim 1 above and further in view of Steinberg (US 20100070084 A1). 
In re claim 3, Huat lacks the method of claim 1, further comprising:
comparing, with the remote management device, the performance data for the climate control circuit to historical performance data for the climate control circuit; and
generating a refrigerant leak warning based on the comparison of the performance data and the historical performance data.

Regarding the limitation: It should be noted that Huat discloses that the shipper may obtain more detailed and historical information regarding the temperature and humidity data, as well as a history of the reported data wherein the user is given the option to filter 702 the data for a particular time range in order to limit the amount of data that is shown. Huat further discloses that the processor may be programmed to periodically report the operational parameters of the reefer to a remote server 114, The processor may also be programmed to report an operational parameter immediately upon the occurrence of an out of range condition of any of the operational parameters [0078, 0104]. However; Huat remains silent as to comparing historical data in order to determine the presence of a refrigerant leak. Steinberg (US 20100070084 A1) discloses in a similar invention, regarding calculating the thermal mass of a building, a consideration for a server 106 which will be programmed with a series of heuristics, gathered from predictive models and past experience, correlating the drop in efficiency and the time interval over which it has occurred with different possible causes. For example, a 50% drop in efficiency in one day may be correlated with a refrigerant leak, especially if followed by a further drop in efficiency on the following day. A reduction of 10% over three months may be correlated with a clogged filter. Based upon the historical data recorded by the server, the server 106 will be able to alert the homeowner that there is a problem and suggest a possible cause [0063, FIG.2]. It should be noted that while the disclosure of Steinberg relates to a system disposed within a building, the underlying principal of a refrigeration cycle using historical data to determine or detect the presence of an abnormality, such as a refrigerant leak, is equally applicable to a refrigerant cycle disposed within a cargo vehicle or transportation unit. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Huat to include comparing, with the remote management device, the performance data for the climate control circuit to historical performance data for the climate control circuit; and generating a refrigerant leak warning based on the comparison of the performance data and the historical performance data, as taught by Steinberg. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an effective means for detecting the presence of an abnormality within the system by comparing current performance data to historical performance data in order to determine whether the system in operating as intended. If significant variations are detected between current and historical data, an abnormality such as a leak may have occurred and an error/warning message can be displayed to the user so that appropriate actions can be implemented.  
In re claim 4, Huat discloses the method of claim 3, further comprising: 
the remote management device transmitting a warning (“Furthermore, real time monitoring is not limited to temperature and humidity information only. Because embodiments of the invention directly interface with the refrigerated shipping container, any operational data related to the refrigerated shipping container can also be monitored and sent to a remote monitoring station on a periodic or out of range basis. Operational data can include information such as faults and alarms generated by the refrigerated shipping container itself.”; [0036]) to the climate controller 
via the telematics unit (“Processor 106(c) may also be coupled via a communications interface to satellite transmitter 106(e). Processor 106(c) may send the temperature and/or humidity readings and operational data to satellite transmitter 106(e). In some embodiments, satellite transmitter 106(e) is integrated within controller 106… Satellite transmitter 106(e) may receive the temperature and/or humidity readings and other operational parameters and transmit the information to satellite 110 orbiting the Earth. Satellite 110 may then relay the readings to ground station 112. Ground station 112 may be coupled to data server 114. Communication between a satellite transmitter 106(e) and a ground station 112 is conventional and is thus not described in great detail.”; [0075-0079, 0081; FIG.1]).

Huat lacks:
the remote management device transmitting the refrigerant leak warning to the climate controller via the telematics unit.

Regarding the limitation: Steinberg (US 20100070084 A1) discloses in a similar invention, regarding calculating the thermal mass of a building, a consideration for HVAC units that may be conventional air conditioners, heat pumps, or other devices for transferring heat into or out of a building. Wherein, each user is connected to the server 106 via wired or wireless connection such as Ethernet or a wireless protocol such as IEEE 802.11, a gateway 110 (“telematics unit”) that connects the computer and thermostat to the Internet via a broadband connection such as a digital subscriber line (DSL) or other form of broadband connection to the World Wide Web. Server 106 contains the content to be served as web pages and viewed by computers 104, as well as databases containing information used by the servers [0051]. Steinberg further discloses, server 106 may be programmed with a series of heuristics, gathered from predictive models and past experience, and configured to correlate the drop in efficiency and the time interval over which it has occurred with different possible causes. For example, a 50% drop in efficiency in one day may be correlated with a refrigerant leak, especially if followed by a further drop in efficiency on the following day. A reduction of 10% over three months may be correlated with a clogged filter. Based upon the historical data recorded by the server, the server 106 will be able to alert the homeowner that there is a problem and suggest a possible cause [0063, FIG.2].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Huat wherein a remote management device transmitting information to a climate controller via a telematics unit includes transmitting a refrigerant leak warning, as taught by Steinberg. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for which a system and the personnel whom monitor it can be notified when there is a presence of a refrigerant leak detected and take the appropriate actions to address the malfunction.
Claim(s) 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huat (US 20110221573 A1), and Renken (US 5129235 A), as applied to claim 1 and 17 above and further in view of Yenni (US 20140262130 A1).
In re claim 5, Huat lacks the method of claim 1, wherein the performance data includes one or more of:
refrigerant superheat, refrigerant subcooling, a temperature of working fluid in the climate control circuit, a pressure of the working fluid, status of an isolation valve in the climate control circuit, amperage to a compressor in the climate control circuit, a valve position of an expansion valve in the climate control circuit, a status of a refrigerant leak protection system of the climate control circuit.

Regarding the limitation: Yenni (US 20140262130 A1) discloses in a similar invention, regarding a smart HVAC manifold system, a consideration for a smart manifold system for monitoring the operation of an HVAC unit [FIG.2], the system comprising: a smart manifold adapted to obtain measurement data related to the operating conditions of the HVAC unit; and a smart platform adapted to communicate wirelessly with the smart manifold and acquire the measurement data from the smart manifold; the smart platform being further adapted to transform the measurement data to user information in a tangible form that is displayed on the smart platform [Claim 1], wherein the data that is at least one of calculated and looked-up by the smart platform comprises system refrigerant superheat data, system refrigerant subcooling data, wet-bulb temperature data, dry-bulb temperature data, and tune-up parameters for the HVAC unit [Claim 7]. Yenni further discloses, Additionally, for purposes of evaluating and testing the unit 10, high side temperature and pressure measurement can be performed at high side port 72. The temperature and pressure of the refrigerant leaving the condenser 16 through the liquid line 40 can be measured at the high side port 72 and in a single example, the superheating and sub-cooling data acquired from the unit can be used by a technician to determine whether the unit 10 is in operating normally or is in a state of overcharge or undercharge [0076-0077].  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Huat to include wherein the performance data includes one or more of: refrigerant superheat, refrigerant subcooling, a temperature of working fluid in the climate control circuit, a pressure of the working fluid, status of an isolation valve in the climate control circuit, amperage to a compressor in the climate control circuit, a valve position of an expansion valve in the climate control circuit, a status of a refrigerant leak protection system of the climate control circuit, as taught by Yenni. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide additional valuable information regarding the performance of the climate control system and enable a user to monitor and maintain critical data regarding the operational status of the system.
In re claim 6. Huat lacks the method of claim 1, wherein the one or more operating parameters of the climate control circuit include one or more of: 
a temperature of working fluid in the climate control circuit, a pressure of the working fluid, status of an isolation valve in the climate control circuit, amperage to a compressor in the climate control circuit, and a valve position of an expansion valve in the climate control circuit.

Regarding the limitation Yenni (US 20140262130 A1) discloses in a similar invention, regarding a smart HVAC manifold system, a consideration for a smart manifold adapted to obtain measurement data related to the operating conditions of the HVAC unit; and a smart platform adapted to communicate wirelessly with the smart manifold and acquire the measurement data from the smart manifold [Claim1]; Yenni further discloses, for purposes of evaluating and testing the unit 10, high side temperature and pressure measurement can be performed at high side port 72. The temperature and pressure of the refrigerant leaving the condenser 16 through the liquid line 40 can be measured at the high side port 72 and in a single example, the superheating and sub-cooling data acquired from the unit can be used by a technician to determine whether the unit 10 is in operating normally or is in a state of overcharge or undercharge [0076-0077].  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Huat to include wherein one or more operating parameters of the climate control circuit include one or more: of a temperature of working fluid in the climate control circuit, a pressure of the working fluid, status of an isolation valve in the climate control circuit, amperage to a compressor in the climate control circuit, and a valve position of an expansion valve in the climate control circuit, as taught by Yenni. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide additional valuable information regarding the performance of the climate control system and enable a user to monitor and identify critical data regarding the operational status of the system.
In re claim 19, the limitations of the system of claim 19 are similar in scope to those discussed in the rejection of the method of claim 5. For more information regarding these limitations, please see in re claim 5.   
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huat (US 20110221573 A1), and Renken (US 5129235 A), as applied to claim 1 above and further in view of Tang (US 20160159198 A1).
In re claim 10, Huat discloses the method of claim 7, the climate controller for operating a refrigerated shipping container (“The device is also able to receive data to control the operation of the refrigerated shipping container from a remote station and send this control data to the controller of the refrigerated shipping container through the data communications port... receiving control data, the control data used to control the operation of the refrigerated shipping container; and sending the control data to the controller of the refrigerated shipping container, wherein the controller of the refrigerated shipping container alters the operation of the refrigerated shipping container based on the control data.”; [0009-0010, 0016] FIG.9). 
Huat lacks:
the climate controller for operating a climate control circuit
wherein the operating instruction causes the climate controller to ignore a predetermined shutdown parameter for operating a compressor of the climate control circuit.

Regarding the remaining limitation “…the climate controller for operating a climate control circuit”: the feature of the method of claim 10 is similar in scope to those discussed in the rejection of the method of claim 1. For more information regarding these limitations, please see in re claim 1.   
Regarding the remaining limitation “…wherein the operating instruction causes the climate controller to ignore a predetermined shutdown parameter for operating a compressor of the climate control circuit”: Tang (US 20160159198 A1) discloses in a similar invention, regarding vehicle air-conditioning systems, a consideration for processing procedures (“operating instructions”) which may be adjusted according to the requirements, such as, in step S0423, the compressor may be turned off, or the compressor may continue to operate (“to ignore a predetermined shutdown parameter” step S0423; FIG.5) meanwhile a corresponding alarm is selected, and whether to turn off the compressor is a man-made selection [0158; FIG.5]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Huat to include wherein the operating instruction causes the climate controller to ignore a predetermined shutdown parameter for operating a compressor of the climate control circuit, as taught by Tang. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide additional control over the operations of a compressor which may allow the system to continue conditioning an enclosed space, at an acceptable reduced capacity. 
In re claim 11, Huat discloses the method of claim 7, wherein the plurality of user devices includes a first user device, the method further comprising:
the first user device (remote user 118; FIG.1) providing operation input for the CCTU to the remote management device, the operation input causing the remote management device to perform the transmitting of the operating instruction (“In one aspect, the system may further comprise: the data server computer further configured to receive, from the user, control data used to control the operation of the refrigerated shipping container; and the monitoring and communications controller further configured to receive the control data from the data server computer and send the control data to the controller of the refrigerated shipping container, wherein the controller of the refrigerated shipping container alters the operation of the refrigerated shipping container based on the control data… embodiments of the invention may utilize the two-way communication in order to allow a remote user 118 (“first user device”) to control the operation of the reefer 102 without requiring physical access to the operator interface panel of the reefer”; [0018, 0113]).

Regarding the limitation, “…plurality of user devices”: the limitations of the method of claim 11 are similar in scope to those discussed in the rejection of the method of claim 1. For more information regarding these limitations, please see in re claim 1.   
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huat (US 20110221573 A1), Renken (US 5129235 A), and Tang (US 20160159198 A1), as applied to claim 11 above and further in view of Cresswell (US 20150135737 A1).
In re claim 12, Huat discloses the method of claim 11, wherein the operation input is cargo value information for the CCTU and the remote management device generating the operating instructions based on the goods information.
Regarding the limitation: Cresswell (US 20150135737 A1) discloses in a similar invention, regarding cargo temperature monitoring, a consideration for a cargo container 10 is configured to maintain a cargo 12 located inside the cargo container 10 at a selected temperature through the use of a refrigeration unit 14 located at the container 10. The cargo container 10 is mobile and is utilized to transport the cargo 12 via, for example, a truck, a train or a ship. The refrigeration unit 14 includes (as schematically shown in FIG. 1) a compressor 16, a condenser 18, an expansion valve 20, an evaporator 22 and an evaporator fan 24 located at, for example, a first end 26 of the container 10. The controller 46 operates the refrigeration unit 14 to maintain a selected cargo temperature of the cargo 12 (“wherein the operation input is cargo value information for the CCTU”), to accurately determine an actual cargo temperature on or more cargo temperature sensors 50 are located in the container 10. In step 58, the average cargo temperature is compared to a selected average cargo temperature, or "set point". This set point is a temperature desired for the cargo 12 to minimize undesirable effects on the cargo 12 (“operating instructions based on the goods information”), for example, thawing, spoilage or the like [0013-0015]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Huat to include wherein the operation input is cargo value information for the CCTU; and the remote management device generating the operating instructions based on the goods information, as taught by Cresswell. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a climate control system wherein climate controls for transport cargo would be enabled to accounts for the individual requirements for temperature values of sensitive goods such as bananas or other fruit [0004].  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huat (US 20110221573 A1), and Renken (US 5129235 A), as applied to claim 1 above and further in view of Heide (US 20210262727 A1).
In re claim 13, Huat discloses the method of claim 1, further comprising:
storing the performance data in a memory of the climate controller (“The reefer controller 102(b) is generally a sophisticated piece of electronic equipment that contains many of the same capabilities of a general purpose computer. For example, the reefer controller 102(b) may contain a memory in which a history of measured temperatures may be recorded. The reefer controller 102(b) may also monitor the operational parameters of the electromechanical conditioning components. Various operational parameters, such as the status of the compressors, cooling fans, coolant flow, coolant temperature, supply voltage (described below), temperature and humidity set points, cargo door status, and other operational parameters may also be stored. The reefer controller 102(b) may also be able to log to the memory any faults or alarms that occur within the reefer unit 102(a).”; [0061]),
and the providing of the performance data to the user devices (“In yet another embodiment, a system for communicating with a refrigerated shipping container is disclosed. The system may comprise: a monitoring and communications controller configured to communicate with a controller of a refrigerated shipping container to receive data associated with the refrigerated shipping container and send the data associated with the refrigerated shipping container to a data server computer; and the data server computer configured to receive the data associated with the refrigerated shipping container from the monitoring and communications controller and send the data associated with the refrigerated shipping container to a user.”; [0017; FIG.1]):
providing the user device (user computer 118; FIG.1] with the performance data stored on the remote management device (“a monitoring and communications controller configured to communicate with a controller of a refrigerated shipping container to receive data associated with the refrigerated shipping container and send the data associated with the refrigerated shipping container to a data server computer; and the data server computer configured to receive the data associated with the refrigerated shipping container from the monitoring and communications controller and send the data associated with the refrigerated shipping container to a user”; [0017]) ,

Huat lacks:
wherein the plurality of user devices includes a first user device and a second user device,
and the providing of the performance data to the plurality of user devices includes;
providing the first user device with the performance data stored on the remote management device at a first access level, and
providing the second user device with the performance data stored in the remote management device at a second access level, the second access level limiting access to the performance data relative to the first access level.

Regarding the limitation, “…plurality of user devices includes a first user device and a second user device”: the features of the claimed limitation are similar in scope to those discussed in the rejection of the method of claim 1. For more information regarding this limitation, please see in re claim 1. 
Regarding the limitation, “…a first access level and a second access level, the second access level limiting access to the performance data relative to the first access level”: Heide (US 20210262727 A1) discloses in a similar invention, regarding secure remote access to reefer control system, a consideration for a container controller (4) which is responsible for granting user access to configuration menus depending on assigned access level of the user ID by authentication means such as a handshake mechanism or a token and/or username and/or password or a physical access token arrangement. The container controller (4) verifies the access level for each user ID in a remote access database (9) in a backend system (6) or in a local database (5) of the reefer control system (3) and wherein the access levels comprise both basic and advanced levels. The basic access levels comprise no access or access to current status and some error codes while the advanced levels comprise all error codes, access to configuration menus, settings menus or maintenance menu. Examples of specific access levels comprise a level of no access, a level of read only access (“second access level limiting access to the performance data relative to the first access level”), a level of write/edit access and a level of configuration access (“first access level”) [0055, 0058].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Huat to include a first access level and a second access level, the second access level limiting access to the performance data relative to the first access level, as taught by Heide. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an additional layer of security and allocate system privileges based upon a predetermined access level. Another advantage of the embodiments is that user access to container data can be dynamically set by means of different access levels e.g. if a user (i.e. a service technician) leaves the company then this user will no longer be able to access the reefer control system with a change of his/hers access level to “no access” or if a service technician needs full configuration access in order to set the correct settings the access level is changed to “configuration access” [0034]. 
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763